 I                                             \
;A'   '    '·- ••                                  \
          AO 24SB (Rev. 02/08/2019) Judgment ind Cri1ninal Pert)i"tase (Modified)                                                                  Page I of!   4-
                                               UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                          (For Offenses Comtnitted On or After November I, 1987)
                                                   v.
                                 Juan Vasquez-Acebedo                                     Case Number: 3: 19-mj-21451

                                                                                          Brian J. White
                                                                                          Defendant's Attorney


          REGISTRATION NO. 84317298
          THE DEFENDANT:
           lg] pleaded guilty to count(s) ___
                                          1 of Complaint
                                                 _.,;,,              _________________________
            D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                    Nature of Offense                                                               Count Number(s)
          8:1325                             ILLEGAL ENTRY(Misdemeanor)                                                      1

            D The defendant has been found not guilty on count(s)
                                                                                    ------------------~

            D Count(s)                                                                     dismissed on the motion of the United States.
                              -----------------~



                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         .n:   TIME SERVED                           D

             lg]Assessment: $10 WAIVED lg] Fine: WAIVED
            lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                            charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing addr.ess until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, March 28, 2019
                                                                         -------Ffflite of Imposition of Sentence
                                                                    F~lED
                                                                                                  '")



                                                                     MAR 2 8 2019
                                                           CLERK, U.S. DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                        BY                       DEPUTY

           Clerk's Office Copy                                                                                                         3:19-mj-21451
